Citation Nr: 0934944	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating beyond 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from August 
1965 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  That decision granted service connection for PTSD 
and assigned a 30 percent rating.  The Veteran disagreed with 
the rating assigned and this appeal ensued.  


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by 
symptoms that more nearly approximate total occupational and 
social impairment.   


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the Board's decision to grant a 100 percent  
schedular rating for PTSD, any failure on the part of VA to  
notify and/or develop the claim pursuant to the Veteran's  
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103,  
5103A, 5107 (West 2002 & Supp. 2009) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.   
 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable  
doubt regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  DC 9411 is deemed by the Board to be the most 
appropriate rating criteria in this case, primarily because 
it pertains specifically to the disability at issue, PTSD.  
Under DC 9411, a 30 percent disability rating is warranted  
where there is occupational and social impairment with  
occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks (although  
generally functioning satisfactorily, with routine behavior,  
self-care, and conversation normal), due to such symptoms as  
depressed mood, anxiety, suspiciousness, panic attacks  
(weekly or less often), chronic sleep impairment, mild memory  
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under when there is  
occupational and social impairment with reduced reliability  
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in  
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with  
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms  
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such  
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such  
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting  
self or others; intermittent inability to perform activities  
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's  
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of  
occupational and social impairment.  Mauerhan v. Principi, at 
444.

After a review of the evidence of record, the Board finds 
that for the entire appeal period, the Veteran's service-
connected PTSD has been manifested by symptoms that more 
nearly approximate total occupational and social impairment.  

The Tennessee Disability Determination Services examined the 
Veteran in April 2000.  In part, he complained of recurrent 
flashbacks and nightmares relative to active combat duty in 
Vietnam.  He also experienced hypervigilence and startled 
response.  He reported the onset was one year prior, after 
his father's death.  He also reported panic attacks that had 
started after his CVA in 1997.  The examiner stated that 
these symptoms appeared compatible with individuals who 
suffer from PTSD with a delayed onset.  The diagnosis was 
PTSD, delayed onset.  He also was found to have had a mood 
disorder and a panic disorder.  In the prognosis and 
recommendation portion of the statement, the examiner stated 
that, in part, the Veteran reported to be suffering from PTSD 
with a delayed onset secondary to active combat duty in 
Vietnam.  It was noted that he had not worked since 1999.  A 
GAF of 52 was assigned. 

Private medical records dated from September 1999 to June 
2000 show treatment and diagnoses for peripheral neuropathy, 
hypertension, depression, and PTSD.

Social Security Administration Decision received in October 
2002 shows that the Veteran is disabled due to cerebral 
atrophy with secondary diagnosis of anxiety related 
disorders, panic attacks, and PTSD.  The evaluation of the 
evidence portion of the decision reflects the Veteran 
reported flashbacks of Vietnam War, hypervigilence, and 
startled response, and PTSD was added as a diagnosis.

In December 2002, the Veteran was examined by VA.  On 
examination it was noted that he was alert and oriented to 
all spheres.  His speech was halting and vague and his mood 
was dysthymic.  His Affect was incongruent.  It was noted 
that he had a history of panic attacks since 1999 when he had 
a stroke.  The attacks were noted to occur every one to two 
months.  The diagnosis was mood disorder and the GAF was 50.  

In January 2007, the Veteran underwent a VA PTSD examination.  
The claims file was reviewed.  The Veteran complained of 
recurrent nightmares, panic attacks, irritability and 
depression.  On examination, he was pleasant and cooperative.  
His speech was circumstantial.  His affect was anxious and 
his mood was anxious.  There was no evidence of 
hallucinations or delusions.  He was alert and oriented times 
three. He had good judgment and insight with some problems 
with short term memory loss.  He had good long term memory.  
His concentration appeared to be impaired at times.  PTSD, 
severe was diagnosed and a GAF of 45 was assigned.  The 
examiner stated that the Veteran has PTSD, severe, and that 
his delayed type of PTSD now has been the one of the main 
problems with the Veteran.  It was noted that the Veteran had 
symptoms of recurrent memories, avoidance symptoms, avoiding 
crowds and avoiding other people.  It was noted that he was 
in certain ways denied to work due to his medical problems 
and that the medical problems trigger the delayed PTSD 
related to his experiences in Vietnam. 

Private records show that the Veteran was examined in October 
2007 and in January 2008.  The examiner reviewed the January 
2007 VA examination report.  The Veteran reported having 
anxiety, and panic attacks.  He was noted to have obsessional 
thoughts, be hypervigilant, and have frequent nightmares.  He 
stated that he is unable to hold a job, have a social life, 
pursue hobbies, attend recreational events, visit with 
family, etc, due to his PTSD.  The diagnosis was PTSD, 
chronic, severe; panic disorder without agoraphobia, mild to 
moderate.  The GAF was 35.  

In summary, in examining the criteria for a 100 percent 
rating under Diagnostic Code 9411, while the Board does not 
find that there is evidence of disorientation to  time or 
place, persistent danger of hurting self or others, or 
grossly inappropriate behavior, the Board does find that the 
above-noted symptoms are otherwise consistent with gross 
impairment in  thought processes or communication, persistent 
delusions, and the intermittent inability to participate in 
the activities of daily living.  Additionally, he has been 
assigned GAF scores of 45 and 35.  Based on the evidence of 
record, it is the judgment of the Board that the schedular 
criteria for a 100 percent rating are met.  While 
acknowledging that the Veteran's PTSD does not manifest all 
of the symptoms listed under the 100 percent criteria under 
Diagnostic Code 9411, the PTSD symptoms he does have 
(described by the VA examiner as severe and by the private 
examiner as severe and chronic) result in total occupational 
impairment.  The record confirms he has not worked since 
1999.  He has very few friends and no outside interests or 
activities.  His occupational and social impairment are 
closely related, especially as reflected in his inability to 
find and retain employment.  

The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(Fourth Edition) (DSM-IV), describes a 31 to 40 GAF rating 
(the range where the majority of the GAF scores assigned by 
medical personnel lie) as involving some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood. The examples given include 
someone who avoids friends, neglects family and is unable to 
keep a job.  A GAF of 45 is indicative of serious symptoms or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

The GAF of 45 is indicative of serious impairment and the GAF 
of 350 is indicative of some impairment in reality testing or 
communication or any major impairment in several areas.  The 
evidence reasonably supports a finding that the he Veteran is 
totally impaired due to his PTSD.  And in these situations, 
all reasonable doubt is resolved in his favor.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1991).  Consequently, he is entitled to a 
100 percent initial rating for his PTSD.  And since he 
deserves this maximum possible rating for the entire period 
since filing his claim, there is no need to stage his rating.  
Fenderson, 12 Vet. App. at 125- 26.


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


